Case: 15-50269      Document: 00513309316         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50269                        United States Court of Appeals

                                 Conference Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 15, 2015

UNITED STATES OF AMERICA,                                                 Lyle W. Cayce
                                                                               Clerk
                                                 Plaintiff-Appellee

v.

ALFONSO MIRANDA-CARDENAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-672-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Alfonso Miranda-
Cardenas has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Miranda-Cardenas has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50269    Document: 00513309316     Page: 2   Date Filed: 12/15/2015


                                 No. 15-50269

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2